Citation Nr: 0638843	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased original rating for 
residuals, status post scaphocapitate fusion with carpal 
tunnel syndrome (CTS), left wrist, currently rated as 10 
percent disabling.

2.  Entitlement to an increased original rating for 
residuals, status post scaphocapitate fusion with CTS, left 
wrist, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran reported active service from August 1981 to 
August 1985 and had verified service from November 1986 to 
September 2003.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in January 2006 for 
further evidentiary development, and that the action 
requested in its remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.

The Board further notes that an appeal from the initial 
assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Residuals, status post scaphocapitate fusion with CTS, 
left wrist, are manifested by symptoms that do not 
approximate more than some limitation of motion with pain.

2.  Residuals, status post scaphocapitate fusion with CTS, 
right wrist, are manifested by symptoms that do not 
approximate more than some limitation of motion with pain.




CONCLUSIONS OF LAW

1.  The schedular criteria for an original evaluation in 
excess of 10 percent for residuals, status post 
scaphocapitate fusion with CTS, left wrist, have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (2006).

2.  The schedular criteria for an original evaluation in 
excess of 10 percent for residuals, status post 
scaphocapitate fusion with CTS, right wrist, have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Original Ratings 

Background

The history of the veteran's service-connected left and right 
wrist disabilities reflects that service connection for 
residuals, status post scaphocapitate fusion with CTS, left 
wrist, and residuals, status post scaphocapitate fusion with 
CTS, right wrist, was established in a February 2004 rating 
decision, at which time a 10 percent rating was assigned for 
each disability, effective October 2003.

VA neurological examination in October 2003 revealed a 
diagnosis of posterior antebrachial cutaneous sensory radial 
nerve partial injury for which the veteran is separately 
service connected.

VA joints examination in November 2003 revealed the veteran's 
history of an in-service fusion of the right and left wrist 
with bone from the left and right iliac crest.  He had never 
been free of discomfort following these surgeries, noting 
that he currently had very limited range of motion one each 
wrist, particularly in dorsiflexion.  He also noted 
difficulty with using tools and pain was greatly aggravated 
by inclement weather, particularly rain.  On physical 
examination, the veteran exhibited very limited range of 
motion in the left and right wrist.  On the right, he could 
dorsiflex only to 20 degrees and palmar flex to 30 degrees.  
On the left, he could dorsiflex to 25 degrees and palmar flex 
to 25 degrees.  Radial and ulnar rocking, or the range of 
motion, was practically 0.  There was some movement, but it 
was between 0 and 5 degrees.  The examiner estimated 
approximately 25 to 30 pounds of grip bilaterally.  It was 
the examiner's opinion that the veteran had evidence of 
restricted range of motion and probable arthritis changes, 
status post bilateral scapholunate instability, status post 
bilateral wrist fusion with bone graft fro either iliac 
crest, and clinical indication of right de Quervain's 
syndrome and early sign of left carpal tunnel.  X-rays were 
interpreted to reveal bilateral navicularcapitate fusion with 
stable fixation.

At the veteran's hearing before the Board in February 2005, 
the veteran testified that the symptoms of his service-
connected wrist disabilities had worsened since his last VA 
examination.

VA examination in March 2006 revealed that the examiner 
reviewed the veteran's claims file in connection with his 
examination of the veteran.  He again noted the veteran's 
history of in-service fusion surgery involving both wrists.  
Currently, the veteran complained of a constant 2/10 achy 
type discomfort which was primarily on the dorsal aspect of 
the right wrist.  He also had a slightly more right than left 
wrist pain.  He also reported an infrequent sharp pain with 
an intensity level of 8-9/10, which lasted about 2 minutes, 
after which the veteran could usually resume the activities 
that precipitated the episode.  The sharp pain was localized 
to the ulnar side of the wrist.  Grip strength on the right-
dominant side was reportedly weaker than the left.  He also 
noted some stiffness and right-sided swelling.  He 
experienced fatigability on the right two to three times per 
month which lasted for about five to six hours after working 
for at least four to five hours.  Treatment of the right 
wrist pain was Motrin. He denied flare-ups of pain in the 
right wrist.  The veteran stated that his right wrist was 
more symptomatic than the left.  He would also experience an 
intermitted sharp pain on the left, but denied swelling, 
stiffness or fatigability.  

Physical examination revealed that the presence of several 
scars for which the veteran is separately service connected.  
Repetitive range of motion testing was performed both 
actively and passively on both wrists, and revealed 0 to 50 
degrees of dorsiflexion on the right (normal was noted to be 
0 to 70 degrees).  Dorsiflexion was 0 to 55 degrees on the 
left.  Palmar flexion on the right was 0 to 40 degrees 
(normal was noted to be 0 to 80 degrees), and on the left 0 
to 35 degrees.  Radial deviation was 0 to 5 degrees 
bilaterally (normal was noted to be 0 to 20 degrees).  Ulnar 
deviation was 0 to 30 degrees bilaterally (normal was noted 
to be 0 to 45 degrees).  Grip strength averaged 90 pounds on 
the right and 75 pounds on the left.  X-rays of the left 
wrist demonstrated scaphocapitate fusion with three metallic 
staples and scaphoradial osteoarthritic changes-mild.  X-rays 
of the right wrist showed scaphocapitate fusion with two 
metal staples and a radioscaphoid radioluntate and moderate 
lunotriquetral arthritic changes in the right wrist.  

The diagnosis included right wrist scapholunate association, 
postoperative right scaphocapitate fusion, CTS, right wrist-
resolved, post-traumatic arthritis, right radioscaphoid and 
radiolunate joint, moderate, secondary to diagnosis number 1, 
left wrist scapholunate association, postoperative 
scaphocapitate fusion, CTS left wrist-resolved, and post-
traumatic arthritis left scaphoradial joint secondary to left 
wrist fusion, moderate.

The examiner commented that the objective clinical evidence 
showed that function was additionally limited by pain, which 
was also demonstrated on the right by mild grip strength 
impairment.  The veteran did not show objective clinical 
evidence that function was additionally limited by fatigue, 
weakness, incoordination, or lack of endurance, except as 
noted on examination.  


Rating Criteria and Analysis

With respect to both the veteran's left and right wrist 
disabilities, the Board notes that the current 10 percent 
ratings have been assigned for limitation of motion with pain 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006), 
which provides that dorsiflexion of either wrist to less than 
15 degrees or limitation of palmar flexion of either wrist to 
in line with the forearm warrants the maximum rating under 
that code of 10 percent evaluation.  Notably, despite the 
fact that the evidence did not demonstrate compensable 
limitation of dosiflexion or palmar flexion, the RO 
considered the veteran's limited movement and pain on 
functional use, and assigned a 10 percent rating pursuant to 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As there is no evidence of nonunion of the radius and/or 
ulna, 38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, and 
5212 (2006) do not provide any basis for an increased rating.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2006).  
However, the veteran has not been service connected for 
arthritis as secondary to either his left or right wrist 
disorder.  In addition, even if the Board were to consider 
arthritis as associated with these service-connected wrist 
disabilities as a result of the opinions of the May 2006 VA 
examiner, these codes would still not help the veteran's 
claims.  More specifically, since these codes are based on 
limitation of motion and the veteran does not have 
compensable loss of motion of either wrist, such codes would 
not provide a basis for an evaluation in excess of the 
currently assigned 10 percent ratings for loss of motion with 
pain.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations on which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca, supra.

With respect to the veteran's wrist disabilities, the Board 
again notes that the RO determined that the veteran's 
noncompensable limitation of motion with pain justified 
separate 10 percent ratings, and thus, functional loss due to 
pain under 38 C.F.R. § 4.40 and 4.45 already forms the basis 
for the currently assigned ratings and cannot by itself 
justify even higher or separate ratings.

In addition, while a higher rating might be available in the 
event the evidence demonstrated wrist ankylosis, since there 
is no medical evidence of ankylosis, the criteria related to 
such symptoms do not provide a potential basis for increased 
ratings.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2006).  
Consequently, the Board finds that increased original ratings 
for the veteran's residuals, status post scaphocapitate 
fusion with CTS, left wrist, and residuals, status post 
scaphocapitate fusion with CTS, right wrist, pursuant to the 
rating criteria applicable to musculoskeletal disability of 
the wrist are not warranted.

Finally, with respect to both the left and right wrist 
disabilities, the Board has additionally considered higher 
ratings under 38 C.F.R. § 3.321, and finds that the veteran's 
disabilities, while clearly painful and limiting, have not 
been manifested by symptoms that are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.

II.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA). In 
this regard, the claims file reflects that the veteran has 
been advised on multiple occasions of the evidence necessary 
to substantiate his claims.

First, following the Board's remand in January 2006, the 
veteran was advised of the intent of the Department of 
Veterans Affairs (VA) to furnish the veteran with an 
examination to determine the current level of severity of his 
wrist disabilities, and the respective obligations of the VA 
and the veteran in obtaining this and other supporting 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's claims we also thereafter readjudicated in the 
form of a July 2006 supplemental statement of the case 
pursuant to Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Board also notes that this supplemental statement 
of the case also provided the veteran with notice of the 
bases for assigning ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the January 2006 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

There is also no indication that there are any outstanding 
records or reports that have not been obtained or that are 
not already adequately addressed in records and reports that 
are in the claims file. In addition, neither the veteran nor 
his representative has indicated any intention to provide 
additional evidence.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an original rating in excess of 10 percent for 
residuals, status post scaphocapitate fusion with CTS, left 
wrist, is denied.

Entitlement to an original rating in excess of 10 percent for 
residuals, status post scaphocapitate fusion with CTS, right 
wrist, is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


